MATHEWS, Circuit Judge.
On June 26, 1944, an action was instituted against appellee under § 205(e) of the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 925(e). Appellee answered, trial was had, and on December 19, 1944, judgment was entered dismissing the action. From that judgment this appeal is prosecuted.
The action was instituted in the name of ■appellant, as Price Administrator, by attorneys of the Office of Price Administration — Jerome S. Bischoff, Regional Enforcement Attorney, and Norman T. J. Mc-Caffery, District Enforcement Attorney. Appellee contended, and the trial court held, that Bischoff and McCaffery were not authorized to institute the action. We hold that they were so authorized by Revised General Order No. 3 (8 F.R. 8027) issued June 10, 1943, and that their acts were ratified by Second Revised General Order No. 3 (9 F.R. 11137) issued September 7, 1944. In so holding, we reaffirm Bowles v. Wheeler, 9 Cir., 152 F.2d 34.
Judgment reversed and case remanded for further proceedings.